Loud, C. J.
(stating the ground of his concurrence). — The court charged the jury in effect that if Turner had diverted the ■water from its natural channel in Mill Creek, he was bound to take care of it, and that he and his successors would be liable for any damage occasioned thereby before it was returned to the stream. It is, however, disclosed by the record that it was claimed by the plaintiff, and that there was some evidence tending to prove that there was a slough through which the waters of Mill Creek flowed, especially during seasons of high water, and which formed a part of, or was one of the beds of Mill Creek, and that by ditching, Turner had utilized it for milling purposes; that the defendants were using Mill Creek as a ditch *589to convey water from tbe Santiam River to run their mills at Salem; that for more than twenty years the waters of Mill Creek, or at least a part thereof, flowed through this slough, which has been used and adopted by the defendants for the purpose of carrying water to their mills, and that the injury occurred by the wrongful act of the defendants in turning into Mill Creek from the Santiam an excess of water beyond its carrying capacity, etc. The court charged the jury in substance that if they found from the testimony that the waters of Mill Creek flowed through the slough, and had been doing so for more than twenty years, and used by the defendants for running their mills, that such slough was for the purposes of the case the channel of Mill Creek. There was no error in this, or anything that indicates that an artificial diversion of water makes a natural stream. On the contrary, the court expressly instructed the jury as to the effect of a diversion of the stream, and the liability for damages arising therefrom.
It was the fact, if they found that part of the waters of Mill Creek, not by artificial means, but naturally, flowed through this slough, and had done so for more than twenty years, etc., that for the purposes of the action its channel and banks were the banks of Mill Creek.
As there was no error of law upon these points, the verdict of the jury has passed the case out of our jurisdiction.